Citation Nr: 9902200	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  90-02 109	)	DATE
	)
	RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for multiple intestinal 
polyposis and the post-operative residuals of carcinoma of 
the colon.


REPRESENTATION

Appellant represented by:	Dennis E. Kurtz, Attorney at 
Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from January 1944 to 
April 1946.

This matter came before the Board of Veterans Appeals 
(hereinafter the Board) on appeal from an October 1989 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Louisville, Kentucky.

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellants representative in an April 1998 
letter of the additional evidence developed, and provided an 
opportunity to respond.  The representative subsequently 
submitted further argument and that has been included in the 
claims file for review.  


CONTENTIONS OF APPELLANT ON APPEAL

Additional relevant contentions by the veteran have not been 
submitted.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is in equipoise 
regarding service connection for multiple intestinal 
polyposis and the residuals of adenocarcinoma of the colon.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
agency of original jurisdiction.

2.  Polyps of the colon were not shown by medical evidence to 
have existed prior to the veterans induction in the US Army, 
and the presumption of soundness is not rebutted.

3.  Three years after his discharge, the veteran was 
diagnosed as having adenocarcinoma of the colon.  The 
carcinoma was etiologically linked with multiple polyps of 
the colon.

4.  Medical evidence suggests that the veterans polyps began 
in service and that these polyps led to the development of 
cancer of the colon after the veteran was discharged from the 
US Army.


CONCLUSION OF LAW

With resolution of reasonable doubt, multiple intestinal 
polyposis and the residuals of adenocarcinoma of the colon 
were incurred in service. 38 U.S.C.A. §§ 1110, 1154(b), 
5107(b) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran entered onto active duty in the US Army in 
January 1944.  His military entrance examination did not note 
any type of disorder, disease, or disability of the 
gastrointestinal tract.  During his two years of active duty, 
he was not diagnosed as suffering from polyps of the colon or 
with carcinoma thereof.  However, he did complain of pain in 
the lower abdomen; this was not, however, diagnosed as a 
chronic condition of the gastrointestinal area.  He was 
subsequently released from active duty in April 1946.

Three years later, the veteran was admitted to the Louisville 
VA Hospital (Medical Center) after experiencing continuous 
abdominal pain and upon losing approximately thirty-five 
pounds in a short period of time.  Medical tests were 
performed and cancer of the colon was discovered; a colectomy 
was performed and the cancer removed.  Despite the medical 
intervention and removal, there remained polyps in the colon.  
The medical records were sent to the RO for review, but 
service connection for multiple polyposis of the colon and 
adenocarcinoma of the descending colon was denied.  VA Form 
8-564, Rating Sheet, September 22, 1949.

Over the next forty years, the veteran attempted on numerous 
occasions to reopen his claim.  His requests were denied.  
The latest denial, from which this appeal stems, occurred in 
October 1989.  To support his claim to reopen, the veteran 
submitted a statement from a Doctor Chambliss, dated 
September 26, 1989.  In this written statement, Dr. Chambliss 
wrote:

	. . . I am of the opinion that the 
disease (multiple polyposis of the colon 
and adenocarcinoma of the descending 
colon, napkinring type, arising in the 
previous polyp) possibly was present 
during his Army service January 3, 1944 
to April 14, 1946 based on his having 
complaints a few months after release 
from active duty.

Despite this statement and the inclusion of various medical 
records, the RO concluded that new and material evidence had 
not been presented and the claim was not reopened.  The 
veteran appealed to the Board for review.  

The Board, in a decision dated June 20, 1990, determined that 
new and material evidence had not been presented sufficient 
to warrant a change in the ROs decision.  The veteran was 
notified and he requested reconsideration of the Boards 
decision.  Reconsideration was granted in September 1991.  
Order for Reconsideration, September 24, 1991.  In May 1996, 
after remanding the claim twice for additional information, 
the Board found that new and material evidence had been 
presented and reopened the veterans claim.  Board 
Decision/Remand, May 10, 1996.  The claim was remanded to the 
RO in accordance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  That is, having reopened the claim, the Board 
determined that the case should be remanded to the RO for an 
adjudication on the merits.  To do otherwise, i.e., to have 
the Board conduct a de novo review of the evidence, would 
have been prejudicial to the veteran and would have violated 
the VAs statutory duty to assist him.  Hence, the claim was 
remanded to the RO which denied the veterans claim on the 
merits, and it has since been returned to the Board for 
appellate review.

When the Board determined that the veteran had submitted new 
and material evidence, it also deduced that the veteran had 
presented a well-grounded claim.  New and material 
evidence is, by its nature, well-grounded, i.e., evidence 
that, if believed, would provide a reasonable possibility 
that the outcome would be changed.  Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992), also see 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Moray v. Brown, 5 Vet. App. 211 (1993).  The Board 
now concludes that the facts relevant to this appeal have 
been properly developed and the obligation of the VA to 
assist the veteran in the development of the claim has been 
satisfied.  Id

The veteran contends that as a result of his two years of 
active duty in the US Army, he developed polyps of the colon 
which subsequently led to the development of adenocarcinoma 
of the colon.  He believes that he should receive VA 
compensation for this condition and the residuals of the 
carcinoma.  Under 38 U.S.C.A. § 1110 (West 1991), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  Also, a veteran who served 
during a period of war, or during peacetime service after 
December 31, 1946, is presumed to be in sound condition when 
he entered into military service except for conditions noted 
on his entrance examination.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b) (1998).  The presumption of 
soundness can be rebutted by clear and unmistakable evidence 
that a disorder existed prior to entry into service.  38 
U.S.C.A. §§ 1111 and 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1998).  

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  38 
C.F.R. § 3.304(b)(1) (1998).  If universally recognized 
medical principles establish the existence of a disorder 
prior to entry into service, no other confirmation is needed.  
38 C.F.R. § 3.303(c) (1998).

The veteran underwent a pre-induction physical in 1944; 
polyps of the colon was not noted on that physical.  The 
claims folder does not contain any medical records of the 
veteran prior to his induction into the US Army.  On the 
basis of this examination and the lack of evidence to the 
contrary, clear and unmistakable evidence that the veteran 
suffered from polyps of the colon does not exist.  Thus, the 
presumption of soundness upon entry into service is not 
rebutted.

Upon receiving the claims folder at the Board, a 
determination was made to refer the case to an independent 
medical examiner for the purpose of obtaining an opinion 
concerning the veterans contentions.  Dr. A. I. Rogers, 
Professor of Medicine, Chief, Gastroenterology Division, at 
the University of Miami School of Medicine, was asked to 
review the veterans file and offer an opinion concerning the 
veterans claim.  The doctors response is listed below:

You have asked that I address three 
questions:

1.	When did the colonic polyposis 
and/or colon cancer begin?
2.	Can prior speculations regarding the 
onset of disease during active duty be 
proved or disproved?
3.	Is there any relationship between 
the development of the polyps? cancer? 
and any events related to active duty?
4.	Could his condition have manifested 
itself following discharge from the 
service or shortly before his 
hospitalization in 1949?

The answers follow:

1.	Based on the description of multiple 
polyps and the discovery of a colon 
adenocarcinoma before age 26, it is 
likely that the veteran had an inherited 
polyposis syndrome and that the polyps 
developed sometime during the 2nd and 3rd 
decade of life (usually between the ages 
of 8 and 34).  Polyps are usually present 
by age 15.  Cancer usually develops 10-15 
years following the development of 
polyps.  The polyps were likely present 
at the time of his induction in 1944.

2.	Without prior endoscopic studies, it 
would be impossible to determine with 
absolute certainty when the polyps made 
their appearance.  It is likely, however, 
that they were present when the veteran 
was on active duty January 1944 - April 
1946.

3.	His active duty and/or events 
coinciding with this period of activity 
bear no relationship to either the 
development of polyps or the complication 
of adenocarcinoma of the colon. Inasmuch 
as abdominal pain may be a primary 
symptom of colonic polyps or carcinoma in 
up to 40% of cases, his hospitalizations 
in October and November of 1944 may be 
related remotely to the presence of the 
disease ultimately proved to be present.  
I doubt a relationship, however, because 
of the length of time that elapsed from 
these vague complaints to the subsequent 
occurrences of vague abdominal pain in 
April, 1947 and March, 1949 when he was 
evaluated by Dr. Crume and treated 
empirically for ulcer disease.

4.	I believe that the colonic polyps 
and cancer became clinical manifest in 
April and May of 1949 when the patient 
experienced the onset of rectal bleeding 
and blood loss.  The polyps and/or cancer 
were responsible for the rectal bleeding.  
While it is likely that the polyps had 
been present for up to 10 years (usual 
duration of polyps prior to the 
development of carcinoma), I believe they 
were asymptomatic.  I hasten to add, 
however, that it cannot be proved 
conclusively that prior episodes of 
abdominal pain did not bear a 
relationship to the presence of polyps or 
the complicating carcinoma. . . .

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court held  . . . 
[b]y reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.

Dr. Rogers has written that it takes up to ten years to 
develop adenocarcinoma of the colon from polyps and that it 
was more than likely that the veteran had polyps of the colon 
before he entered service.  Yet, based on the presumption of 
soundness upon his entry into service, in the absence of 
medical history to the contrary, and applying reasonable 
doubt to the facts before it, the Board concludes that the 
veteran did not have polyps prior to his entry into the US 
Army.  Moreover, per the independent medical examiners 
report, the Board finds that the veteran developed polyps 
during service.  Since the veterans adenocarcinoma evolved 
from the polyps on the colon, the logical conclusion is that 
the carcinoma developed from a disorder, i.e., the polyps, 
present during service, and service connection is granted for 
the multiple intestinal polyposis and the post-operative 
residuals of adenocarcinoma of the colon.  In other words, 
the Board finds that the evidence is at least in equipoise, 
and that the veteran is entitled to the resolution of any 
doubt in his favor.
























	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for multiple intestinal polyposis and the 
residuals of adenocarcinoma of the colon is granted.



			
JACK W. BLASINGAME		BETTINA S. CALLWAY



		
	BRUCE KANNEE



			
SHANE DURKIN		FRANK J. FLOWER



		
	JEFF MARTIN

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.


- 2 -
